Title: To George Washington from Edward Rutledge, 14 August 1781
From: Rutledge, Edward
To: Washington, George


                        
                            Philadelphia Augt 14th 1781.
                        
                        I feel a real Satisfaction my dear General, in having it once more in my Power to address you without the
                            Restraints that are imposed by Captivity, & to assure you that, neither Absence or Misfortunes have in the
                            smallest Degree abated the Attachment, & Friendship I have so long borne you. I will not wound your Humanity by a
                            Relation of the many Hardships, and unmanly Insults we have sustained from British Officers, & new-made Subjects,
                            during our Confinement; nor shall I lament that, we have suffered, if our Sufferings, & the Firmness which I trust
                            we have shewn in the midst of apparent Evils, can be converted into real Blessings, by animating my Countrymen to a Sense
                            of their Duty, & convincing them that, their only Resource for Happiness, is in a Freedom from British Government.
                        The Congress seem disposed to avail themselves of our late Situation, & have desired that we will
                            furnish them with an authentic Account of the Conduct of the Enemy, from the Surrender of Charles Town to the Time of our
                            Exchange; with a View as we are told, of retaliating. But, to particularise one half of their Cruelty, &
                            Injustice, is beyond the Reach of human Labour; however their most flagrant, & atrocious Acts of violence,
                            & apprehension will be pointed out, & if the Congress should retain their present Sentiments,
                                they will soon possess Materials not only to justify, but to require, & exact (if I may use
                            a British Officer’s Expression) "Retaliation with a Vengeance." Yet I imagine they have too much of the Milk of
                            Human-kindness in their Composition to bear them thro’ this painful, tho’ necessary Business—indeed warmed as I am by my
                            own Sufferings, & by what is of infinitely greater Consequence, I mean the Sufferings of my Friends, I am
                            persuaded I myself should not be able to do moderate Justice to the injured—I find by Letters which were Yesterday
                            received from Genl Greene that, he is extremely anxious to have a Civil Government
                            established in So.:Carolina—it is certainly a desireable Object, but I hope it will not be attempted
                            until Genl Wayne shall arrive with his Troops in that State—To proceed to an Election without enabling such of the Militia
                            as are in the Field to attend, would give vast Advantage to the disaffected, & timid, & to withdraw the
                            Friends of the State from the Field, would be to expose the Continentals whom I consider as the Stamina of the Army,
                                to essential Injury. Indeed our Country is, & has so long been, in a disjointed Condition
                            that, I really believe we shall have the whole Business of Civil Government to go over. However we must take
                            "Perseverance" for our Motto, our Crest, & our Arms, & we shall soon see I hope an End of our Labors. I
                            myself shall not be able to go to the Southward until the latter End of September at soonest—A Constitution naturally
                            feeble, has of late Years received very many Shocks, I would there fore wish to remain in this part of the World until I
                            could have a Share of New Health infused into it, as well on Account of my Country as of my Friends & Family. Yet
                            before I take a Journey to my own State I shall embrace the favourable Opportunity which I possess, of paying my Respects
                            at Head Quarters, & of assuring you in Person how truly I am my dear General your most affectionate Friend
                            & humble Servt
                        
                            Edwd Rutledge
                        
                    